DETAILED ACTION
The response filed on 02/09/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 17 and 23 are amended.
No claim(s) has/have been cancelled or added.
Claims 17-40 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's Remarks (on page 7), filed 02/09/2022, regarding Objection to the Claims have been fully considered and claims 17 and 23 have been amended.  The objections to claims 17 and 23 have been withdrawn in view of the claims amendment.
Applicant's Remarks (on page 7), filed 02/09/2022, regarding the Double Patenting Rejection have been fully considered and the Applicant requests that the rejections be held in abeyance.  The nonstatutory double patenting rejection is being maintained.
Applicant's arguments, filed 02/09/2022, with respect to claims 17 have been fully considered but they are not persuasive. 
Regarding claim 17, the Applicant has argued that, “Zee at least fails to disclose, teach or suggest the following limitations in amended claim 17: “obtaining, by a terminal device, availability information of a service supported by a first sub-network; selecting, by the terminal device, the first sub-network as a target radio access network (RAN) sub-network among at least one RAN sub-networks based on the availability information of a service supported by the first RAN sub-network; and accessing, by the terminal device, the target RAN sub-network based on a service requirement of the terminal device”” (see Remarks on page 8).
In response to the Applicant's arguments, the Examiner respectfully disagrees because claim 17 does not recite a terminal device obtains availability information of a service supported by a first sub-network only, also recites selecting… among at least one RAN sub-networks, and claim 18 recites a plurality of RAN sub-networks accessed by the terminal device comprise the target RAN sub-network. In light of claims 17 and 18, these imply that a terminal device receives an information of a plurality of sub-networks including a first sub-network, then selects one target RAN sub-network among the plurality of sub-networks based on a service requirement. Zee teaches that a wireless device receives a message comprising an indication of one or more networks associated with the cells supported by the RAN node and the network slices supported by the cells for each associated with network and selects a cell from the second set of cells supported by the second RAN node for which an indicated network and network slices matches one of the combinations of network and network slice equivalent to the first network slice associated with the wireless device (see FIG. 11; see ¶ [0176] [0183]). Thus, the arguments are not persuasive. 
(i.e., the type of service) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
This Office action is made Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-35 of copending Application No. 16/544,661 (hereinafter ‘661). Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 17-40 in this instant application are merely a broader version of co-pending application ‘661, therefore claims 17-40 in this instant application constitute obvious double patenting over said claims of ‘661.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the first RAN sub-network” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-22 are also rejected for their dependency to rejected independent claim 17 respectively.
Claim 23 recites the limitation “the first RAN sub-network” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24-28 are also rejected for their dependency to rejected independent claim 23 respectively.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zee et al. (US 2019/0028941 A1) hereinafter “Zee”. 

Regarding claims 17, 23, 29 and 35, Zee discloses Claim 17 of a communication method (see FIG. 11; see ¶ [0166]), Claim 23 of an apparatus applied for a terminal device, comprising: at least one processor; and a memory storing instructions (see FIG. 14; see ¶ [0200] [0208], the wireless device comprises one or more processors and a memory), Claim 29 of a communication method (see FIG. 11 and 12; see ¶ [0166] [0187-88]), and Claim 35 of an apparatus applied for a network device, comprising: at least one processor; and a memory storing instructions (see FIG. 15; see ¶ [0210] [0214], core network node comprises one or more processor and a memory), comprising:
(see FIG. 11; see ¶ [0176-77], the wireless device receives a message from the first or second RAN node comprising an indication of one or more networks associated with the cells supported by the RAN node and the network slices supported by the cells for each associated with network i.e., obtaining availability information of a service supported by a first sub-network);
selecting, by the terminal device, the first sub-network as a target radio access network (RAN) sub-network among at least one RAN sub-networks based on the obtained availability information of a service supported by the first sub-network (see FIG. 11; see ¶ [0179-83], the wireless device determines a cell from the second set of cells supported by the second RAN node which cell supports an equivalent of the first cell slice associated with the wireless device by comparing the indication of the one or more networks and network slices i.e., selecting the target RAN sub-network based on the obtained availability information; in addition see ¶ [0183], selecting a cell from the second set of cells supported by the second RAN node for which an indicated network and network slices matches one of the combinations of network and network slice equivalent to the first network slice associated with the wireless device); and
accessing, by the terminal device, the target RAN sub-network based on a service requirement of the terminal device (see FIG. 11; see ¶ [0185], the wireless network device initiates cell reselection to the determined cell from the second set of cells supported by the second RAN node).

Regarding claims 18, 24, 30 and 36, Zee discloses the method further comprising:
(see FIG. 7-8 and 10; see ¶ [0119] [0164-65], the wireless device connected via the target RAN to MME2/core-net sub-network and a first network slice supports the wireless device for sets of functionalities in the communication network).

Regarding claims 19, 25, 31 and 37, Zee discloses wherein a plurality of radio bearers established for the terminal device are mapped to the plurality of RAN sub-networks accessed by the terminal device respectively (see FIG. 5 and 7-10; see ¶ [0025] [0140-49], slice support information can be indicated/mapped for each PLMN i.e., a plurality of radio bearers).

Regarding claims 20, 26, 32 and 38, Zee discloses wherein the plurality of RAN sub-networks corresponds to a plurality of CN sub-networks respectively, the plurality of RAN sub-networks and the plurality of CN sub-networks form a plurality of network slices respectively, and wherein the plurality of network slices use a uniform mobility management manner for the terminal device (see FIG. 7-9 shows a plurality of CN sub-networks and a plurality of RAN sub-network; see ¶ [0119-20] [0127] [0187], the communication network comprises a first network and a second network where the first and second network comprise partitioned sets of functionalities wherein a first network slice supporting the wireless device).

Regarding claims 21, 27, 33 and 39, Zee discloses wherein the uniform mobility management manner comprises a uniform mobility management function for a plurality of terminal devices (see FIG. 7-9; see ¶ [0119-20] [0127] [0187], the first and second network comprise partitioned sets of functionalities wherein a first network slice supporting the wireless device. Each network slice or core network slices supports one or more type of wireless devices and/or one or more type of services i.e. each network slice supports a different set of functionalities).

Regarding claims 22, 28, 34 and 40, Zee discloses wherein the target RAN sub-network comprises at least one of the following: a physical layer protocol layer (see ¶ [0004], physical layer (PHY) protocol layer).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462